DAUKSCH, Judge.
In this appeal from a denial of a motion for post conviction relief filed under Florida Rule of Criminal Procedure 3.850, the appellant alleges insufficiency of the evidence to convict for attempted armed robbery and kidnapping. Both of these allegations were raised on direct appeal wherein it was found that the conviction was supported by substantial, competent evidence. Terry v. State, 397 So.2d 1040 (Fla. 5th DCA 1981).
As to the allegation of ineffective counsel, appellant has failed to make a prima facie case showing that his counsel failed to render reasonably effective assistance of counsel to his prejudice as required by Meeks v. State, 382 So.2d 673 (Fla.1980).
Regarding the allegation that the trial court erred in failing to instruct the jury to disregard statements made by a state witness, this matter was reviewed on direct appeal and affirmed. Terry v. State.
In full consideration and review of appellant’s motion, this court finds appellant’s motion, records and files conclusively refute those claims of the appellant which could constitute grounds for relief, and therefore, the appellant’s Motion to Vacate and Set Aside Sentence or to Correct Sentence should be denied and the trial court’s Order should be
AFFIRMED.
ORFINGER, C.J., and COBB, J., concur.